Citation Nr: 0843107	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to April 
1954. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by adequate hygiene and grooming; appropriate 
behavior; general good mood; appropriate, full-ranged, and 
anxious affect; proper orientation to person, place, and 
time; no history of panic attacks, hallucinations, delusions, 
or paranoid ideations; no evidence of psychotic symptoms; an 
ability to maintain positive relationships; irritability; 
difficulty sleeping; hypervigilance; and memory impairment.

2.  Service connection is currently in effect for cold injury 
residuals, right foot, evaluated at 30 percent disabling; 
cold injury residuals, left foot, evaluated at 30 percent 
disabling; and PTSD, evaluated as 10 percent disabling.  The 
combined evaluation for the veteran's service-connected 
disorders is 60 percent. 

3.  The medical evidence of record does not show that the 
veteran's service-connected disabilities render him unable to 
obtain or maintain employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The veteran's claim for an increased evaluation arises from 
his disagreement with the initial evaluation assigned to his 
PTSD following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

With respect to the veteran's TDIU claim, proper notice from 
VA must inform the veteran of any information and medical or 
lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, this notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Prior to the initial adjudication of the veteran's TDIU 
claim, the RO's letter dated in August 2006, advised the 
veteran of the foregoing elements of the notice requirements.  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  The Board therefore finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In regards to the duty to assist the veteran, the RO has also 
taken all reasonable actions to locate and obtain the 
veteran's complete service medical records, Social Security 
Administration (SSA) records, and treatment records from the 
Twin Ports Community-Based Outpatient Clinic (CBOC).  In 
letters dated in August 2007 and February 2008, the veteran's 
SSA records and Twin Port CBOC treatment records were 
officially deemed unavailable by the RO.  While a portion of 
the veteran's separation examination was associated with his 
claims folder, in January 2004, the National Personnel 
Records Center determined that the veteran's service medical 
records were mostly destroyed in a fire and could not be 
reconstructed.  Ultimately, the RO obtained all of the 
available VA, private treatment, and retirement disability 
records identified by the veteran.  Moreover, the veteran 
underwent two VA medical examinations to assess the presence 
and severity of PTSD.  The second of the two examinations 
included an analysis of the effects of the veteran's service-
connected PTSD on his employability.  Thus, the Board finds 
that the duty to assist the veteran has been satisfied.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Furthermore, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

A.  Initial Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time.  Id.  

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Service connection was granted for PTSD by a rating decision 
dated in July 2006 and a disability rating of 10 percent was 
assigned, effective from February 13, 2006.  See 38 C.F.R. 
§ 3.400 (2008).  After filing a timely notice of 
disagreement, the veteran perfected this appeal in February 
2007 seeking an initial evaluation in excess of 10 percent.

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent 
when the evidence demonstrates occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when symptoms 
are controlled by continuous medication.  PTSD is rated at 30 
percent when the evidence shows occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 
81-90 denotes absent or minimal symptoms or good functioning 
in all areas.  Id.  A GAF score of 71-80 denotes no more than 
slight impairment in social functioning, with transient and 
expectable reactions to psychological stressors.  Id.  A GAF 
score of 61-70 reflects some mild symptoms, such as depressed 
mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  A GAF score of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  Id.

In June 2006, the veteran underwent a VA examination to 
determine the presence, severity, and etiology of PTSD.  
Prior to this examination, PTSD had not been diagnosed.  The 
veteran did not report a history of hospitalizations for 
mental health treatment, but did report a history of alcohol 
abuse during and after his active duty service.  After the 
veteran was discharged from active duty service, he reported 
working "at least 100 different jobs" before he started 
working for the City of Milwaukee.  Thereafter, the veteran 
reported working for 25 years for the city, spending the 
final 9 years working for the Health Department.  The veteran 
further reported that he performed adequately at work and got 
along fine with his co-workers and supervisors, save a few 
instances when he snapped at people, after which he would 
apologize.  The veteran filed for disability retirement in 
1990, claiming depression, lack of concentration, and 
sleeping difficulties due to his son's murder in 1989.  The 
veteran did report a history of legal trouble surrounding 
fights at bars, especially during active duty service; but he 
reported that he had not had legal trouble since the late 
1950's.  At the time of this examination, the veteran 
reported getting along fine with his wife since their 
marriage in 1955 and having good relationships with their 
children.  The veteran also reported having a good 
relationship with his sister and having several friends from 
organizations such as the Lions Club and local Veterans of 
Foreign Wars chapter.

As noted by the examiner, the veteran presented for the 
examination as alert and oriented to person, place, and time; 
adequately dressed and groomed; normal speech rate and 
volume; good eye contact; cooperative; interacted in a 
logical, coherent, but somewhat inhibited fashion; fairly 
good insight; and with pleasant and appropriate social 
skills.  When asked about his mood, the veteran stated that 
he was "happy most of the time," but admitted to a severe 
depression for several months following his son's murder, 
including some suicidal ideations.  The veteran denied any 
clear history of manic or hypomanic symptoms, but further 
reported sleeping difficulties; typically good energy level; 
good appetite with stable body weight; "pretty good" self-
esteem; and no feelings of worthlessness or failure.  
Recreationally, the veteran stated that he enjoyed working in 
the garden, fishing, hunting, and volunteering for various 
service organizations.  The veteran further reported having a 
quick temper, but was quick to get over things; denied 
feelings of anxiety or worry; difficulties concentrating and 
remembering things, especially dates; "spacing out" in the 
middle of conversations; and no history of panic attacks, 
hallucinations, delusions, or paranoid ideations.

Test results demonstrated that the veteran did not experience 
unwanted or intrusive memories in the month prior to the 
examination, but that he had experienced nightmares and 
flash-back type events in the past, mostly while watching war 
movies.  Furthermore, the veteran did not avoid discussing 
his war experiences, did not avoid going places or doing 
things out of fear it would remind him of his active duty 
service, denied having any loss of interest in participating 
in significant activities, and denied feelings of numbness, 
detachment, or estrangement from others.  The veteran 
reported periodic hypervigilance in public places, checking 
the house locks in the middle of night, and keeping a firearm 
at his bedside.

Ultimately, the examiner diagnosed PTSD, but stated:

Overall, [the veteran] is not currently 
experiencing PTSD due to his service in 
Korea, but he likely met [the] full 
criteria in the past.  His symptoms are 
likely considered to be [in] partial 
remission.

The examiner also diagnosed of alcohol abuse and/or 
dependence, in full remission, and a GAF score of 80.

In a March 2007 treatment report, the veteran presented with 
sleeping difficulties, but also reported good appetite; fair 
energy level; poor concentration; poor libido; past suicidal 
and homicidal ideations in connection with his son's murder, 
but none currently; no manic episodes; anxiety of 5 on a 10-
point scale; panic during his active duty service; past 
alcohol abuse, but currently drinking 2 drinks, twice per 
week; no past or current drug use; and no psychotic symptoms.

A mental status examination revealed that the veteran's 
appearance was normal with good grooming; was calm; and 
maintained good eye contact.  His speech rate, rhythm, and 
volume was normal; his affect was appropriate, full-ranged, 
and anxious; his mood was moderately depressed and severely 
irritable; his thought process was logical and goal oriented; 
his thought content was normal with good insight and 
judgment; was oriented to time, place, and person; and his 
attention was deemed normal.  The diagnosis was PTSD, alcohol 
abuse/dependence in remission, with a GAF score of 65.

Following the March 2007 treatment, the veteran went to 
follow-up appointments to assess the effectiveness of his 
prescribed medication.  After brief descriptions of the 
veteran's sleeping difficulties, the diagnoses were PTSD with 
GAF scores of 66.

In April 2008, the veteran underwent a second VA PTSD 
examination.  The veteran reported that he had not been 
hospitalized due to a mental disorder, but that he was 
receiving psychotropic medication on an outpatient basis.  
According to the veteran, the medication was "working 
great" and his sleep difficulties were abating.  The veteran 
described his typical mood as "more than likely a good 
mood," denying any recent depressed mood or suicidal 
ideations.  Despite his wife's recent open heart surgery, the 
veteran denied significant anxiety, tension, or fear.  He 
further reported drinking 4-5 beers 2 times per week on 
average, but denied any alcohol-related problems or use of 
illicit drugs.  The veteran reported a "very good" 
relationship with his wife and positive relationships with 
each of his 3 children.  Moreover, the veteran claimed to 
have "a lot of friends" through the local Veterans of 
Foreign Wars chapter and Foreign Legion.

A psychological examination revealed that the veteran was 
dressed casually and was cooperative and friendly.  His 
psychomotor activity, speech, thought process, and thought 
content were unremarkable, and his mood was good.  The 
veteran was oriented to time, place, and person.  The veteran 
did not experience delusions or hallucinations and understood 
the outcome of his behavior.  He reported sleep difficulties, 
including disturbing dreams that roused him from sleep.  The 
veteran acted appropriately; did not report obsessive or 
ritualistic behavior; did not experience panic attacks, 
homicidal or suicidal ideations; had good impulse control; 
good hygiene; and had no problems with activities of daily 
living.  His remote memory was described as normal, while his 
recent and immediate memory was described as mildly impaired.  
The veteran reported recurrent and intrusive distressing 
recollections of inservice events, including images, 
thoughts, perceptions, and dreams.  The veteran was also 
deemed hypervigilant.

The diagnosis was PTSD and a history alcohol abuse, both in 
partial remission.  After assigning a GAF score of 80, the 
examiner stated:

[The veteran's] level of functioning 
appears to be quite similar to that of 
his last [VA examination] on 6/05/06.  
[The veteran] does not meet criteria for 
PTSD at present.  In particular, he 
reports no Criterion C [symptoms] (e.g., 
avoidance behaviors or emotional 
numbing/unresponsiveness).  [The 
veteran] is claiming [individual 
unemployability] due to PTSD.  His PTSD 
[symptoms] are relatively mild and 
likely would not affect his occupational 
functioning.

The examiner also analyzed the effects of the veteran's PTSD 
on his occupational and social functioning.  The examiner 
concluded that the veteran was not totally occupationally or 
socially impaired due to his PTSD, nor did the veteran's 
symptoms result in deficiencies in judgment, thinking, family 
relations, work, or mood.  Moreover, the examiner found that 
the veteran did not experience reduced reliability or 
productivity due to his PTSD symptoms, nor were there 
occasional decreases in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
PTSD signs or symptoms.  The examiner ultimately stated that 
the veteran's PTSD symptoms "are not severe enough to 
interfere with occupational and social functioning."

Based on a review of the veteran's claim folder, the Board 
finds a rating in excess of 10 percent for the veteran's 
service-connected PTSD is not warranted.

Since the veteran filed the PTSD claim herein, he has 
received a variety of GAF scores, ranging from 65-80, 
indicating mild or slight impairment.  See DSM (IV).  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

A review of the medical evidence of record reveals that the 
veteran's PTSD is manifested by adequate hygiene and 
grooming; appropriate behavior; general good mood; 
appropriate, full-ranged, and anxious affect; proper 
orientation to person, place, and time; no history of panic 
attacks, hallucinations, delusions, or paranoid ideations; no 
evidence of psychotic symptoms; an ability to maintain 
positive relationships; irritability; difficulty sleeping; 
hypervigilance; some memory impairment; and past suicidal and 
homicidal ideations related to his son's murder, but none 
currently.  The veteran reported having a very good 
relationship with his wife of 53 years and reported positive 
relationships with each of his three children.  Furthermore, 
the veteran reported having a lot of friends from local 
service organizations.  Additionally, the veteran reported 
adequately functioned at work for 25 years before retiring in 
1990.

The evidence does not show occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, or 
panic attacks (weekly or less often).  The veteran took 
disability retirement in 1990 due to psychological issues 
stemming from the murder of his son, however, as noted in the 
April 2008 VA examination report, there was no occupational 
impairment due to the veteran's PTSD symptoms.  Moreover, 
even though the medical evidence of record demonstrated that 
the veteran experienced irritability, sleep difficulty, 
hypervigilance, and memory impairment, these symptoms were 
not shown to impair the veteran's occupational or social 
functioning, especially in light of the veteran's 25 work 
history, 53 year marriage, positive relationships with his 
children, and maintenance of numerous friendships.  Thus, 
"[a]lthough certain symptoms must be present in order to 
establish the diagnosis of PTSD ... it is not the symptoms, 
but their effects, that determine the level of impairment."  
See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) 
(citing 61 Fed. Reg. 52,695, 52,697 (1996) and holding that § 
4.130 "'is a reasonable and permissible construction of 38 
U.S.C. § 1155'").

Accordingly, a rating in excess of 10 percent is not 
warranted at any point since the initial grant of service 
connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
While there may have been day-to-day fluctuations in the 
veteran's PTSD, the evidence showed no distinct periods of 
time, since service connection became effective in February 
2006, during which the veteran's PTSD had varied to such an 
extent that a rating greater or less than 10 percent would be 
warranted.  Thus, staged ratings are not in order, and the 10 
percent rating for PTSD is to be continuous since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render his 10 
percent rating inadequate.  The veteran's PTSD is evaluated 
as a mental disorder pursuant to 38 C.F.R. § 4.130, the 
criteria of which is found by the Board to specifically 
contemplate the veteran's level of disability and 
symptomatology.  When comparing the veteran's disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the veteran's symptoms are 
more than adequately contemplated by a 10 percent disability 
rating for his service-connected PTSD.  A rating in excess 
thereof is provided for certain manifestations of PTSD, but 
the medical evidence of record does not demonstrate that such 
manifestations are present in this case.  The criteria for a 
10 percent disability rating more than reasonably describes 
the veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.  See VAOGCPREC 06-96, 
61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  TDIU

Herein, the veteran asserted that his service-connected PTSD 
renders him unable to obtain or maintain gainful employment.  
Specifically, on the veteran's August 2008 claim, the veteran 
noted PTSD as the only service-connected disability 
preventing him from securing or following any substantially 
gainful employment.

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his or her age or the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and there is one 
disability ratable at 60 percent or more, or if there is more 
than one service-connected disability, at least one 
disability ratable at 40 percent or more and there is a 
combined disability rating of 70 percent.  See 38 C.F.R. § 
4.16(a).  For the purpose of finding one disability rated at 
60 percent or more, multiple injuries incurred in action, and 
the combined disability percentages thereof, will be 
considered one disability.  Id. at (a)(4).

Service connection is currently in effect for cold injury 
residuals, right foot, evaluated at 30 percent disabling; 
cold injury residuals, left foot, evaluated at 30 percent 
disabling; and PTSD, evaluated as 10 percent disabling.  The 
combined evaluation for the veteran's service-connected 
disorders is 60 percent.  Thus, because the veteran's 
service-connected disabilities were received in action, the 
schedular criteria for a TDIU under 38 C.F.R. § 4.16(a)(4) 
have been met.

With that said, however, the evidence does not show that the 
veteran's service-connected PTSD or cold injury residuals to 
his feet prevent him from obtaining or maintaining gainful 
employment.

In March 2004, the veteran underwent a VA examination in 
order to establish a diagnosis and determine the severity of 
his cold injury residuals to the feet.  Upon physical 
examination, the examiner noted that the veteran had no skin 
ulcerations, fungal infections, or scars.  The veteran's feet 
were warm to palpation, and demonstrated normal hair growth 
and distribution, with no edema or clubbing.  The examiner 
further noted moderate cyanosis below the ankles, 
bilaterally; great toe nail growth disturbances, bilaterally; 
atrophic skin below the ankles; and extreme sensitivity to 
cold, bilaterally.  X-rays of the right and left feet at this 
time showed small calcaneal spurs with no acro-osteolysis.  
There is no evidence that the veteran's service-connected 
foot disorders prevent him from walking, driving, or other 
activities of daily living or prevent him from obtaining or 
retaining gainful employment.

In April 2008, the veteran underwent a VA examination wherein 
the examiner analyzed the effects of the veteran's PTSD on 
his occupational and social functioning.  The examiner 
concluded that the veteran was not totally occupationally or 
socially impaired, nor did the veteran's symptoms result in 
deficiencies in judgment, thinking, family relations, work, 
or mood.  Moreover, the examiner found that the veteran did 
not experience reduced reliability or productivity, nor were 
there occasional decreases in work efficiency or intermittent 
periods of inability to perform occupational.  The examiner 
ultimately stated that the veteran's PTSD symptoms "are not 
severe enough to interfere with occupational and social 
functioning."  These findings were reinforced by the fact 
that the veteran successfully obtained and maintained 
employment with the City of Milwaukee for 25 years before 
retiring, has been married 53 years, and has positive 
relationships with his children and friends.  

Though the veteran is receiving retirement disability 
benefits from the City of Milwaukee, the evidence of record 
demonstrated that the veteran's retirement was due to the 
psychological effects of his son's death.  The Board also 
noted that the veteran is receiving SSA benefits, but the 
associated documentation was officially deemed unavailable 
for review and, thus, cannot be incorporated into this 
decision.  

Based on the evidence of record, TDIU is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for TDIU, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

An initial evaluation in excess of 10 percent for service-
connected PTSD is denied.

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


